DETAILED ACTION
This action is responsive to the application filed 06/07/2019.
Claims 1-19 are currently pending and have been examined.

Claim Interpretation
	It is noted that claims 2 and 10 list 3 possible outcomes of claim 1, and therefore they are considered to be conditional. As a result, the processes may or may not occur and therefore do not move to distinguish over prior art so long as one of the processes is addressed.  It is noted that various dependent claims rely on separate outcomes among the 3 provided in claim 2, it is noted that as the process of claim 3 are conditional in relation to each other, only 1 of the paths are necessarily followed, and that various specifics regarding paths other than that initially selected would not move to distinguish over prior art, as they would not have occurred, e.g. if path 1 is disclosed by the references, claims regarding the remaining paths do not distinguish over prior art as they do not occur.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim does not fall within at least one of the four categories of patent eligible subject matter because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.   
In the instant case, claims 1, 3-8, 20-22 are directed to processes; claim 9, 11-15 are directed towards product; claims 16-19 are directed to a system. Hence, the claimed invention is directed towards one of the four statutory categories under 35 USC 101. Nevertheless, the claims also fall within the judicial exception of abstract idea. 
The claims recite the concept of “receiving, at a server computer and during a transaction that uses an account of a user, a personal identifier verification request message from an authentication computer, wherein the personal identifier verification request message comprises a personal identifier of the user; in response to receiving the personal identifier authentication request message, determining, by the server computer, a personal identification authentication process to perform, wherein the personal identification authentication process is one of a plurality of personal identification authentication processes; and performing, by the server computer, the personal identification authentication process.” In various forms. The claims are directed to the idea of receiving a request for verification, determining an authentication process to be performed, and performing the authentication process.  Therefore, the claims fall within the abstract idea of managing human activity. 

The dependent claims include the same limitations as the independent claims and thus encounter the same issues.
Claims 2, 10 recite descriptions of authentication processes. However, the descriptions of data or stored instructions that are not actively performed still fall within the abstract idea.  The processes in the verification of identifiers, generation of an indicator, transmitting of an indication, storing identifier, generating indicators, forwarding indicators, transmitting of indicators and identifiers, receiving requests, retrieving identifiers, modifying messages, transmitting messages, generating a request, transmitting the request, receiving a response” are all generic computing processes of comparing data, transmitting data, storing data, producing data, sending data, etc. even when interpreted in an active tense in which they are not recited.
Claims 3, 11 recite a description of data which still falls within the abstract idea of the independent claims.
Claims 4, 12 recite a description of data which still falls within the abstract idea of the independent claims.
Claims 5, 13 recite providing an indicator followed by intended use/result which still falls within the abstract idea of the independent claims.
Claims 6 recites a description of the server computer which does not manipulate the processes being actively recited and therefore the claims still fall within the abstract idea of the independent claims.
Claims 7, 14 recites the processes of receiving a message and transmitting the message which still falls within the abstract idea of the independent claims.

Claims 17 recites the inclusion of a payment processing network which merely describes the environment in which the abstract idea is to be utilized and therefore does not elevate the claims beyond the abstract idea.
Claims 18 recites a description of the payment processing network which is not in the scope of the claims and therefore does not elevate the claims beyond the abstract idea.
Claims 19 recites the inclusion of an authorization and settlement module which merely describes the environment in which the abstract idea is to be utilized and therefore does not elevate the claims beyond the abstract idea. 
Therefore, since there are no limitations in the claims that transform the abstract idea into a patent eligible application such that the claim amounts to significantly more than the abstract idea itself,  the claims are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 8, 9, 15-18 are rejected under 35 U.S.C. 102 as being unpatentable over Jacobson (US 2003/0004876 A1)
Regarding Claim 1, 9, and 16:
Jacobson teaches a method comprising: receiving, at a server computer and during a transaction that uses an account of a user, a personal identifier verification request message from an authentication computer, wherein the personal identifier verification request message comprises a personal identifier of the user; (Fig. 2, 4, Paragraph 0114-0118, “The user passes edge 114 of flipping cover 110 through card 
in response to receiving the personal identifier authentication request message, determining, by the server computer, a personal identification authentication process to perform, wherein the personal identification authentication process is one of a plurality of personal identification authentication processes; and performing, by the server computer, the personal identification authentication process.(Paragraphs 0114-0125, “The required level of authorization (i.e., no authorization, limited local authentication, network authentication, and the like) can be determined according to the transaction value, with respect to the type of credit card (e.g., regular, gold, platinum and the like)… If the received credit card number matches a number in the list of unauthorized credit card numbers, then remote authorizing node 122 sends a message to service unit 124 via network 120, to deny the purchase. … If the received credit card number is not found in the list of unauthorized credit card numbers, then processor 126 compares the transaction value with the non-authenticated-limit-value associated with the credit card record…. Remote authorizing node 122 sends the transaction authorization code to service unit 124, via network 120 and service unit 124 enters the received transaction authorization code in the transaction document. The user may further be required to complete the transaction by signing the transaction document." various methods of processing may be decided between based on the circumstances of the transactions.)
Specifically in regards to claims 9 and 16: Jacobson further teaches such a process in the context of a server computer and a system ( Fig 1,2, Paragraphs 0009, 0108, 0140, etc.)

Regarding Claim 8 and 15:
In another embodiment, Jacobson further teaches determining, by the server computer, the personal identification authentication process to perform comprises analyzing the issuer data and payment network data associated with the personal identifier authentication request message. (Paragraphs 0114-


Regarding Claim 17:
Jacobson further teaches a payment processing network, wherein the server computer is in the payment processing network. (Paragraph 0008, 0009, “which is a schematic illustration of a system for performing a transaction, generally referenced 10, as known in the art. System 10 includes a credit card 12, a card reader 14, a service unit 16, a network 18 and a remote authorizing node 20…. Remote authorizing node 20 is a computer, a mainframe, a bank of computers, and the like, for authenticating a user and authorizing a purchase via a credit card. Network 18 is a conventional information network such as Internet, Intranet, telecommunication network, and the like. Network 18 is either wireless, wired or a combination thereof. Service unit 16 is connected to card reader 14 and to network 18. Remote authorizing node 20 is connected to network 18….”)

Regarding Claim 18:
Jacobson further teaches the payment processing network is configured to process debit and credit card transactions. (Paragraph 0008, 0009, “which is a schematic illustration of a system for performing a 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
 A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2, 10 are rejected under 35 U.S.C. 103(a) as being unpatentable over Jacobson (US 2003/0004876 A1) in view of Soghoian (US 2009/0198617 A1), Klein (US 2012/0036075 A1) and Kolling (US 4,920,847).
Regarding Claims 2, 10:
Jacobson further teaches wherein the plurality of authentication processes comprises: a first authentication process comprising verifying that the received personal identifier matches a stored personal identifier, generating an authentication indicator when the received personal identifier matches the stored personal identifier, and transmitting the generated authentication indicator to the authentication computer; (Paragraph 0038, 0047, 0066, 0067, 0113-0120, 0160, “then service unit 124 compares the received credit card number with the list of unauthorized credit card numbers stored in service unit 124…. If the received credit card number is not found in the list of unauthorized credit card numbers, then service unit 124 authorizes the transaction. Finally, the user completes the purchase, merely by signing the transaction document… In this case, service unit 170 either authorizes or denies the transaction, by comparing the requested transaction code, with an authorized list of transaction codes….” Identifiers may be compared with lists and an authorization of the transaction may be made accordingly, and a response to returned. )
Jacobson does not specifically disclose a second authentication process comprising… receiving an authorization request message comprising a primary account identifier and the authentication indicator from the service provider computer, retrieving the personal identifier from the database, modifying the authorization request message to include the personal identifier, and transmitting the authorization request message to an issuer computer, where the issuer computer verifies that the received personal identifier is authentic; 
However, Soghoian, an analogous art of Jacobson teaches…
a second authentication process comprising… receiving an authorization request message comprising a primary account identifier and the authentication indicator from the service provider computer,  (Paragraph 0010, 0014, “generating a token based on at least an account identifier identifying an account of said user, a secret authorization identifier known only by the user and said bank and corresponding to said account of said user, and a transaction definition defining the type of transaction to be performed… transferring said encrypted token from said merchant to said bank for performing said verification in order to either allow or deny said transaction depending on said verification result.  ,”)
retrieving the personal identifier from the database, modifying the authorization request message to include the personal identifier, and transmitting the authorization request message to an issuer computer, where the issuer computer verifies that the received personal identifier is authentic; (Paragraph 0024, 0044, 0047, “According to one embodiment said token further includes one or more of the following: an identifier of the third party; an identifier of the token; a timestamp; one or more transaction options; a maximum amount of money to be spent using the token; the respective maximum prices for the individual items on the shopping list... From the merchant the token and the hash values based on the item identifiers and their corresponding random values are sent to the bank (operation 120) and checked, and depending on the result either a verification or a refusal is returned from the bank and the transaction is either performed or refused… Based on the account identifier, the authorization identifier and the transaction definition the token may be formed,.. The execution of the transaction involves the transfer of the token either from the concierge directly to the bank or from the concierge to a merchant who then transfers it to the bank…  ”  )
It would have been obvious to one of ordinary skill in the art at the time of applicant's invention to combine the teachings of sending a token to a party which in turn requests verification of all information to an issuer as disclosed by Soghoian to the teachings of having a merchant request initial verification from a server and sending information to a user for further authorization based on transaction type as disclosed by Jacobson in order to increase security and ensure all parties are verified. 
Jacobson does not specifically disclose storing the personal identifier in a database, generating the authentication indicator, forwarding the authentication indicator to the authentication computer, which then transmits the authentication indicator and a primary account identifier to a consumer device operated by the user or a service provider computer,
However, Klein an analogous art of Jacobson, teaches storing the personal identifier in a database, generating the authentication indicator, forwarding the authentication indicator to the authentication computer, which then transmits the authentication indicator and a primary account identifier to a consumer device operated by the user or a service provider computer, (Claim 17, Paragraphs 0023,  “service 110 generates the billing token 207 and includes the account identifier in the generated billing token 207. In some embodiments, the account identifier in the billing token 207 is opaque to the user of the computing system 202. The billing token service 110 sends the generated billing token 207 to the computing system 202.” Tokens may be generated and provided to the user to be utilized.)

Jacobson does not specifically disclose a third authentication process comprising generating an authorization request message comprising the personal identifier and an amount data field, where the amount data field does not contain an amount or contains a zero dollar amount, transmitting the authorization request message to the issuer computer, and receiving an authorization response message comprising the authentication indicator.
However, Kolling, an analogous art of Jacobson, teaches a third authentication process comprising generating an authorization request message comprising the personal identifier and an amount data field, where the amount data field does not contain an amount or contains a zero dollar amount, transmitting the authorization request message to the issuer computer, and receiving an authorization response message comprising the authentication indicator. (Col/Line: 30/50-31/11, “One way to perform such a test is to generate a test transaction with a zero dollar value and submit the bill pay order to bill payment system 400. When the zero value payment message is received by biller processor 402, it verifies the data fields of the payment message and responds in a return message”)
It would have been obvious to one of ordinary skill in the art at the time of applicant’s invention to combine the teachings of using a test transaction with a zero dollar amount as disclosed by Kolling to the teachings of performing transaction authentication when trying to perform a transaction and processing the transaction in response to successful authentication as disclosed by the combination of Jacobson, Soghoian, and Kelin in order to ensure only valid accounts are utilized in transactions in order to avoid fraud and incorrect transaction. 
	Applicant is notified that the description of data, files, content, etc. manipulates neither the process being performed nor the system and therefore does not move to distinguish over prior art.
	Applicant is reminded that the claim lists 3 possible outcomes of claim 1, and therefore they are considered to be conditional. As a result, the processes may or may not occur and therefore do not move to distinguish over prior art so long as one of the processes is addressed.  It is noted that various dependent claims rely on separate outcomes among the 3 provided in claim 2, it is noted that as the process of claim 3 are conditional in relation to each other, only 1 of the paths are necessarily followed, and that various specifics regarding paths other than that initially selected would not move to distinguish over prior art, as they would not have occurred, e.g. if path 1 is disclosed by the references, claims regarding the remaining paths do not distinguish over prior art as they do not occur.


Claims 3, 5-7, 11, 13, 14 are rejected under 35 U.S.C. 103(a) as being unpatentable over Jacobson (US 2003/0004876 A1) in view of Kolling (US 4,920,847).
Regarding Claim 3 and 11:
Kolling further teaches wherein the personal identifier verification request message is in the form of a zero dollar authorization request message. (Col/Line: 30/50-31/11, “One way to perform such a test is to generate a test transaction with a zero dollar value and submit the bill pay order to bill payment system 400. When the zero value payment message is received by biller processor 402, it verifies the data fields of the payment message and responds in a return message”)
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to combine the teachings of using a test transaction with a zero dollar amount as disclosed by Kolling to the teachings of performing transaction authentication when trying to perform a transaction and processing the transaction in response to successful authentication as disclosed by the combination of Jacobson in order to ensure only valid accounts are utilized in transactions in order to avoid fraud and incorrect transaction. 

Regarding Claim 5 and 13:
Kolling teaches wherein the personal identification authentication process is the third authentication process, and wherein the method further comprises: providing the authentication indicator to the authentication computer, (Col/Line: 30/50-31/11, “One way to perform such a test is to generate a test transaction with a zero dollar value and submit the bill pay order to bill payment system 400. When the zero 
wherein the authentication computer thereafter sends the primary account identifier and the authentication indicator to the service provider computer.(Col/Line: 3/60-4/20, 8/20-40, 31/20-67, “The third common element is confirmation to the consumer of the funds withdrawal…. fBank C will confirm that it went through by sending a confirmation (typically statement 38) to consumer C….Processor 506A optionally sends a confirmation message to consumer 502A….Consumer 502B interacts directly with her bank 510C to send bill pay orders and receive confirmation…”confirmation statements including transaction information may be received by the consumer.)
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to combine the teachings of forwarding a verification to the user as disclosed by Kolling, to the teachings of verifying transactions as disclosed by Jacobson in order to ensure that all transactions were intended. 

Regarding Claim 6:
In another embodiment, Jacobson further teaches wherein the server computer is in a first payment processing network, and the service provider computer is configured to generate and transmit an authorization request message comprising the primary account identifier and the authentication indicator to the issuer computer via a second payment processing network. (Paragraphs 0114-0125, “The required level of authorization (i.e., no authorization, limited local authentication, network authentication, and the like) can be determined according to the transaction value, with respect to the type of credit card (e.g., regular, gold, platinum and the like)… If the received credit card number matches a number in the list of unauthorized credit card numbers, then remote authorizing node 122 sends a message to service unit 124 via network 120, to deny the purchase. … If the received credit card number is not found in the list of unauthorized credit card numbers, then processor 126 compares the transaction value with the non-authenticated-limit-value associated with the credit card record…. Remote authorizing node 122 sends the transaction authorization code to service unit 124, via network 120 and service unit 124 enters the received transaction authorization code in the transaction document. The user may further be required to complete the transaction by signing the transaction document." various methods of processing may be decided 
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to combine the teachings of utilizing multiple payment processing networks as disclosed by Jacobson to the other embodiments of Jacobson by utilizing any networks as available in order to increase convenience and accessibility for the users. 

Regarding Claim 7 and 14:
Kolling further teaches wherein the personal identification authentication process is the second authentication process, and wherein the method further comprises: receiving an authorization response message from the issuer computer; and transmitting the authorization response message to the service provider computer. (Col/Line: 3/60-4/20, 8/20-40, 31/20-67, “The third common element is confirmation to the consumer of the funds withdrawal…. Bank C will confirm that it went through by sending a confirmation (typically statement 38) to consumer C….Processor 506A optionally sends a confirmation message to consumer 502A….Consumer 502B interacts directly with her bank 510C to send bill pay orders and receive confirmation…”confirmation statements including transaction information may be received by the consumer.)
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to combine the teachings of forwarding authorization messages as disclosed by Kolling, to the teachings of verifying transactions as disclosed by Jacobson by having various parties be notified when users or transactions are authorized in order to ensure that all transactions were intended. 


Claims 4, 12, 19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Jacobson (US 2003/0004876 A1) in view of Soghoian (US 2009/0198617 A1).
Regarding Claim 4 and 12:
In another embodiment, Jacobson further teaches wherein the personal identifier …PIN. (Paragraph 0106, “The mobile ID includes a mobile identification number (MIN), a universal personal 
It would have been obvious to one of ordinary skill in the art at the time of applicant’s invention to combine the teachings of using PINs for identifiers with the rest of Jacobson by utilizing whatever identifiers are available  in order to increase convenience and security by making the information variable.
Soghoian, further teaches identifier is encrypted and is an encrypted identifier. (Paragraph 0010, “encrypting said token by an encryption method to generate an encrypted token, said encryption method being predefined such that it is known by said bank and can either be performed inversely or can be repeated by said bank;.”)
It would have been obvious to one of ordinary skill in the art at the time of applicant's filing to combine the teachings of having data be encrypted as disclosed by Soghoian to the teachings of authentication of users for the purposes of transactions as disclosed by Jacobson by having any data be encrypted as desired in order to increase the security of sensitive information. 


Regarding Claim 19:
Jacobson further teaches the server computer further comprises an authorization and settlement module.(Fig 1, Paragraphs 0115, If the received credit card number is not found in the list of unauthorized credit card numbers, then service unit 124 authorizes the transaction. Finally, the user completes the purchase, merely by signing the transaction document.)
Soghoian further teaches that they may be within one medium. (Paragraph 0177, “The modules and functions described in connection with embodiments of the invention may be as a whole or in part implemented by microprocessors or computers which are suitably programmed such as to act in accordance with the methods explained in connection with embodiments of the invention. An apparatus implementing an embodiment of the invention may e.g. comprise computing device or a mobile phone or 
It would have been obvious to one of ordinary skill in the art at the time of applicant's filing to combine the teachings of having functions be within a single medium as disclosed by Soghoian to the teachings of authentication of users for the purposes of transactions as disclosed by Jacobson by having any components be split or condensed into as many parties or devices as desired in order to increase ease at which things may be stored, processed, or delegated. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No.10, 366,391. Although the claims at issue are not identical, they are not patentably distinct from each other because they are obvious variations of each other.

Conclusion
Laracey (US 2014/0149293 A1), Sheets (US 2014/0372308 A1), Klein (US 2012/0036075 A1), and Trifiletti (US 2011/016051 A1) teaches the use of authentication tokens for transactions.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHANN Y CHOO whose telephone number is (571)270-0453. The examiner can normally be reached 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick MacAtee can be reached on (571) 272-7575. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JOHANN Y CHOO/Primary Examiner, Art Unit 3685                                                                                                                                                                                                        11/04/2021